Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Invention II, Species II-Figure 5 in the reply filed on May 7, 2020 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Hence, it appears claim 30 should be been renumbered to claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S 2014/0103808) in view of Chen et al. (U.S. 7,503,996), (Marakhtanov et al. (U.S. 2017/0103870) or Suzuki (U.S. 2012/0212135)), and Kikuchi et al. (U.S. 2005/0051095).
Referring to Figure 2 and paragraphs [0044]-[0051], Heil et al. discloses a system for processing a substrate, comprising:  a process chamber 102 defining a process volume therein (par.[0044]); a substrate support 108(electrode) disposed in the process volume (par.[0044]); an upper electrode 112 disposed opposite the substrate support in the process volume (par.[0044]);  a controller 400 connected to the RF generator and configured to adjust the second RF signal relative to the first RF signal in response to a measurement of the first amplitude, the first phase, the second amplitude, and the second phase to generate ions for etching a substrate (claim 17, par.[0048]-[0051]- Heil et al. has the structure of a controller that controls the first and second RF signals and adjusting the amplitude and phase change ion energy and ion flux).
Note.  Claim 10 recites a system for processing a substrate, comprising:  an RF generator coupled to the electrode by an RF match.  As broadly claimed, an RF match can read on either a single RF match, a dual RF match, or a plurality of RF matches.  Furthermore, as cited below in the prior art references not relied upon, it is conventionally known in the art to use a single RF match for a dual RF generator.
Heil et al. fail to teach a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support.
Referring to column 3, line 45-column 4, line 7, Chen et al. teach it is conventionally known in a substrate processing chamber for a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support.  This is an alternate and equivalent means for providing an upper electrode with gas distribution to the chamber and arranging the RF electrode within the substrate support.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to 
Heil et al. is silent on a voltage monitor coupled to and downstream of the RF match and configured to detect voltage applied to the electrode and a first connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a first signal from the voltage monitor via the first connection.
Referring to Figure 8B and paragraphs [0133]-[0140], Marakhtanov et al. teach a substrate processing apparatus wherein a voltage monitor 812 is coupled to and downstream of an RF match 104 and configured to detect voltage applied to an electrode 108 and a first connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a first signal from the voltage monitor via the first connection in order to efficiently control the power transmitted from the RF generator.  Referring to Figure 2 and paragraphs [0032]-[0038], Suzuki teach a substrate processing apparatus wherein a voltage monitor 63 is coupled to and downstream of an RF match 21 and configured to detect voltage applied to an electrode 10 and a first connection coupled to and between the RF generator and 
Heil et al. is silent on a second connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a second signal from the RF match via the second connection. 
 Referring to paragraph [0062], Kikuchi et al. teach a substrate processing apparatus wherein a second connection coupled to and between the RF generator 1 and the RF match 16, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to provide the apparatus of Heil et al. with a second connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  

With respect to claim 12, the system of Heil et al. further includes wherein the first frequency and the second frequency are harmonic (par.[0044]).
With respect to claim 13, the system of Heil et al. further includes wherein the first frequency and the second frequency are adjacent harmonic frequencies (par.[0044], claim 1).
With respect to claim 14, the system of Heil et al. in view of Chen et al. further includes wherein the RF generator supplies more than two RF signals to the electrode (Heil et al.- (par.[0047]), Chen et al.-col. 4, lines 8-27).
With respect to claim 15, the system of Heil et al. further includes wherein the more than two RF signals comprise harmonic frequencies (par.[0044],[0047], claim 1).
With respect to claim 16, the system of Heil et al. further includes wherein particle generation on the showerhead is minimized as a result of an adjustment to the second RF signal (Heil et al. has the structure of a controller that controls the first and second RF signals and adjusting the amplitude and phase change ion energy and ion flux.  The controller is capable of operating to perform the intended use of a particle generation on the showerhead is minimized as a result of an adjustment to the second RF signal).
With respect to claim 17, the system of Heil et al. further includes wherein a number of ions for etching are maximized adjacent to a substrate disposed on the substrate support (]- Heil .
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S 2014/0103808) in view of Chen et al. (U.S. 7,503,996) and (Marakhtanov et al. (U.S. 2017/0103870) or Suzuki (U.S. 2012/0212135)) as applied to claims 10-17 above, and further in view of Yang et al. (U.S. 7,359,177).
	The teachings of Heil et al. in view of Chen et al. and (Marakhtanov et al. or Suzuki) have been discussed above.
Heil et al. in view of Chen et al. and (Marakhtanov et al. or Suzuki) fail to teach wherein a surface area of the substrate support is smaller than a surface area of the showerhead.
Referring to Figure 1A and column 3, lines 38-59, Yang et al. teach that it is a conventionally known arrangement in substrate processing chambers for a surface area of the substrate support 14 is smaller than a surface area of the showerhead 12, 18 for plasma processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Heil et al. in view of Chen et al. and (Marakhtanov et al. or Suzuki) with a surface area of the substrate support is smaller than a surface area of the showerhead as taught by Yang et al. since it is a conventionally known arrangement in substrate processing chambers for plasma processing.

s 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S 2014/0103808) in view of Chen et al. (U.S. 7,503,996), Yang et al. (U.S. 7,359,177), and Kikuchi et al. (U.S. 2005/0051095).
Referring to Figure 2 and paragraphs [0044]-[0051], Heil et al. discloses a system for processing a substrate, comprising:  a substrate support 108 (electrode) disposed in a process volume of the process chamber (par.[0044]); an upper electrode 112 disposed opposite the substrate support in the process volume (par.[0044]); an RF generator 121 coupled to the electrode by an RF match 126, 127, wherein the RF generator and the RF match are configured to supply a first RF signal having a first frequency, a first amplitude, and a first phase and a second RF signal having a second frequency, a second amplitude, and a second phase to the electrode (par.[0046]); and a controller 400 connected to the RF generator and configured to adjust the second RF signal relative to the first RF signal in response to a measurement of the first amplitude, the first phase, the second amplitude, and the second phase to generate ions, a number of ions maximized adjacent to the substrate support and minimized adjacent to the showerhead (claim 17, par.[0048]-[0051]-Heil et al. has the structure of a controller that controls the first and second RF signals and adjusting the amplitude and phase change ion energy and ion flux).
Note.  Claim 19 recites a system for processing a substrate, comprising:  an RF generator coupled to the electrode by an RF match.  As broadly claimed, an RF match can read on either a single RF match, a dual RF match, or a plurality of RF matches.  Furthermore, as cited below in the prior art references not relied upon, it is conventionally known in the art to use a single RF match for a dual RF generator.

Referring to column 3, line 45-column 4, line 7, Chen et al. teach it is conventionally known in a substrate processing chamber for a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support of the substrate support.  This is an alternate and equivalent means for providing an upper electrode with gas distribution to the chamber and arranging the RF electrode within the substrate support.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, with a reasonable expectation of success, to alternatively substitute the upper electrode and lower electrode of Heil et al. with a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support of the substrate support as taught by Chen et al. as an art recognized means for providing an upper electrode with gas distribution and arranging the RF electrode within the substrate support.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  The resulting apparatus of Heil et al. in view of Chen et al. would have a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support of the substrate support.
Heil et al. in view of Chen et al. to teach wherein a surface area of the showerhead is larger than and faces the surface area of the substrate support.
Referring to Figure 1A and column 3, lines 38-59, Yang et al. teach that it is a conventionally known arrangement in substrate processing chambers for a surface area of the showerhead 12, 18 is larger than and faces the surface area of the substrate support 14 for plasma 
Heil et al. is silent on a first connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a first signal from the RF match via the first connection. 
 Referring to paragraph [0062], Kikuchi et al. teach a substrate processing apparatus wherein a second connection coupled to and between the RF generator 1 and the RF match 16, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to provide the apparatus of Heil et al. with a second connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  

With respect to claim 20, the apparatus of Heil et al. further includes wherein the first frequency and the second frequency are harmonic (par.[0044]. Claim 1).
With respect to claim 21, the system of Heil et al. further includes wherein the first frequency and the second frequency are adjacent harmonic frequencies (par.[0044], claim 1).

With respect to claim 23, the system of Heil et al. further includes wherein the more than two RF signals comprise harmonic frequencies (par.[0044],[0047],  claim 1).
With respect to claim 24, the system of Heil et al. further includes wherein particle generation on the showerhead is minimized as a result of an adjustment to the second RF signal (Heil et al. has the structure of a controller that controls the first and second RF signals and adjusting the amplitude and phase change ion energy and ion flux.  The controller is capable of operating to perform the intended use of a particle generation on the showerhead is minimized as a result of an adjustment to the second RF signal).
With respect to claim 25, the system of Heil et al. further comprising:  generating a time averaged self-bias DC voltage generated on a surface of a substrate disposed on the substrate support (par.[0018]).
Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S 2014/0103808) in view of Chen et al. (U.S. 7,503,996), Yang et al. (U.S. 7,359,177), (Marakhtanov et al. (U.S. 2017/0103870) or Suzuki (U.S. 2012/0212135)) and Kikuchi et al. (U.S. 2005/0051095).
Referring to Figure 2 and paragraphs [0044]-[0051], Heil et al. discloses a system for processing a substrate, comprising:  a substrate support 108 (electrode) disposed in a process volume of the process chamber (par.[0044]); an upper electrode 112 disposed opposite the  a controller 400 connected to the RF generator and configured to adjust the second RF signal relative to the first RF signal in response to a measurement of the first amplitude, the first phase, the second amplitude, and the second phase to generate ions, a number of ions maximized adjacent to the substrate support and minimized adjacent to the showerhead (claim 17, par.[0048]-[0051]-Heil et al. has the structure of a controller that controls the first and second RF signals and adjusting the amplitude and phase change ion energy and ion flux).
Note.  Claim 26 recites a system for processing a substrate, comprising:  an RF generator coupled to the electrode by an RF match.  As broadly claimed, an RF match can read on either a single RF match, a dual RF match, or a plurality of RF matches.  Furthermore, as cited below in the prior art references not relied upon, it is conventionally known in the art to use a single RF match for a dual RF generator.
Heil et al. fail to teach a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support of the substrate support.
Referring to column 3, line 45-column 4, line 7, Chen et al. teach it is conventionally known in a substrate processing chamber for a showerhead disposed opposite the substrate support and an electrode embedded in a substrate support of the substrate support.  This is an alternate and equivalent means for providing an upper electrode with gas distribution to the 
Heil et al. in view of Chen et al. fail to teach wherein a surface area of the showerhead is larger than and faces the surface area of the substrate support.
Referring to Figure 1A and column 3, lines 38-59, Yang et al. teach that it is a conventionally known arrangement in substrate processing chambers for a surface area of the showerhead 12, 18 is larger than and faces the surface area of the substrate support 14 for plasma processing.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Heil et al. in view of Chen et al. with a surface area of the showerhead is larger than and faces the surface area of the substrate support as taught by Yang et al. since it is a conventionally known arrangement in substrate processing chambers for plasma processing.

Referring to Figure 8B and paragraphs [0133]-[0140], Marakhtanov et al. teach a substrate processing apparatus wherein a voltage monitor 812 is coupled to and downstream of an RF match 104 and configured to detect voltage applied to an electrode 108 and a first connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a first signal from the voltage monitor via the first connection in order to efficiently control the power transmitted from the RF generator.  Referring to Figure 2 and paragraphs [0032]-[0038], Suzuki teach a substrate processing apparatus wherein a voltage monitor 63 is coupled to and downstream of an RF match 21 and configured to detect voltage applied to an electrode 10 and a first connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a first signal from the voltage monitor via the first connection in order to efficiently control the power transmitted from the RF generator.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Heil et al. with a voltage monitor coupled to and downstream of the RF match and configured to detect voltage applied to the electrode and a first connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a first signal from the voltage monitor via the first connection as taught by Marakhtanov et al. or Suzuki in order to efficiently control the power transmitted from the RF generator.  

 Referring to paragraph [0062], Kikuchi et al. teach a substrate processing apparatus wherein a second connection coupled to and between the RF generator 1 and the RF match 16, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to provide the apparatus of Heil et al. with a second connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a second signal from the RF match via the second connection in order to efficiently control the power transmitted from the RF generator.  
With respect to wherein the RF generator supplies three or more RF signals comprising harmonic frequencies to the electrode, Heil indicates that more than two RF signals can be added by using frequency multipliers or dividers (par.[0047]).  Additionally, Chen et al. teach wherein the RF generator supplies three or more RF signals comprising harmonic frequencies to the electrode (col. 3, line 45-col. 5, line 34).
With respect to claim 27, the apparatus of Heil et al. further includes wherein the first frequency and the second frequency are harmonic (par.[0044]. Claim 1).
With respect to claim 28, the system of Heil et al. further includes wherein the first frequency and the second frequency are adjacent harmonic frequencies (par.[0044], claim 1).
29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heil et al. (U.S 2014/0103808) in view of Chen et al. (U.S. 7,503,996) and Yang et al. (U.S. 7,359,177) as applied to claims 19-25 above, and further in view of (Marakhtanov et al. (U.S. 2017/0103870) or Suzuki (U.S. 2012/0212135)).
The teachings of Heil et al. in view of Chen et al. and Yang et al. have been discussed above.
Heil et al. in view of Chen et al. and Yang et al. is silent on a voltage monitor and another a second connection, wherein the voltage monitor is coupled to and downstream of the RF match and configured to detect voltage applied to the electrode, and wherein the second connection coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a second signal from the voltage monitor via the second connection.
	Referring to Figure 8B and paragraphs [0133]-[0140], Marakhtanov et al. teach a substrate processing apparatus wherein a voltage monitor 812 and another a second connection, wherein the voltage monitor is coupled to and downstream of an RF match 104 and configured to detect voltage applied to an electrode 108, and wherein the second connection is coupled to and between the RF generator and the voltage monitor, wherein the RF generator is configured to receive a second signal from the voltage monitor via the second connection in order to efficiently control the power transmitted from the RF generator.  Referring to Figure 2 and paragraphs [0032]-[0038], Suzuki teach a substrate processing apparatus wherein a voltage monitor 63 and another a second connection, wherein the voltage monitor is coupled to and downstream of an RF match 21 and configured to detect voltage applied to an electrode 10, and wherein the second connection is coupled to and between the RF generator and the voltage monitor, wherein the RF .  
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Kikuchi et al. teach a second connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a second signal from the RF match via the second connection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukushima et al.’772, Patrick et al.’450, Padhi et al.’753, and Kwon et al.’834 teach a connection coupled to and between the RF generator and the RF match, wherein the RF generator is configured to receive a signal from the RF match via the connection. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michelle CROWELL/Examiner, Art Unit 1716          

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716